Citation Nr: 1212285	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-20 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for spina bifida.

2.  Whether new and material evidence has been received to reopen a claim of service connection for bronchitis.

3.  Whether new and material evidence has been received to reopen a claim of service connection for tuberculosis of the spine.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for enterococcus.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a right foot disability.

6.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hallux valgus.

7.  Entitlement to service connection for somatic disease.

8.  Entitlement to service connection for bilateral frozen shoulder, including as secondary to service-connected disability.

9.  Entitlement to service connection for a thyroid disability.

10.  Entitlement to service connection for bone disease of the hips.

11.  Entitlement to service connection for a disability manifested by loss of equilibrium due to temporal bone loss.

12.  Entitlement to service connection for multiple sclerosis. 

13.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right leg disability.

14.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hepatitis C.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to December 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2006 and June 2007 rating decisions of the Chicago, Illinois VARO.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

The issues of whether new and material evidence has been received to reopen claims of service connection for bronchitis and for tuberculosis of the spine; service connection for bilateral frozen shoulder, a thyroid disability, and bone disease of the hips; and entitlement to compensation under § 1151 for right leg disability and for hepatitis C, are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  In September 2011, prior to the promulgation of a decision in the matters, the Board received notification from the Veteran that he was withdrawing his appeals in the matters of service connection for multiple sclerosis and to reopen a claim of service connection for spina bifida; there are no questions of fact or law in these matters remaining for the Board to consider.

2.  An unappealed June 2001 rating decision denied the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for enterococcus, based essentially on findings that the evidence failed to establish that VA medical services were the proximate cause of additional disability (there was also no evidence of enterococcus in the STRs).

3.  Evidence received since the June 2001 rating decision does not tend to show that the Veteran has, or postservice has had, enterococcus or any disability considered due to enterococcus; does not relate to an unestablished fact necessary to substantiate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for enterococcus; and does not raise a reasonable possibility of substantiating such claim.

4.  An unappealed January 1975 rating decision denied the Veteran's claim of service connection for a right foot disability, based essentially on findings that there was no relationship between such disability and the Veteran's service, and that an acute right foot contusion in service had resolved with no residual pathology.  

5.  Evidence received since the January 1975 rating decision does not tend to show that the Veteran has, or postservice has had, a right foot disability considered to be a residual of his acute right foot injury in service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a right foot disability; and does not raise a reasonable possibility of substantiating such claim.

6.  An unappealed October 1990 Board decision denied the Veteran's claim of service connection for bilateral hallux valgus, based essentially on findings that the STRs are silent regarding hallux valgus, and that the first clinical reference to hallux valgus was several years after separation from service, therefore there was no basis to relate hallux valgus to service or any incident therein. 

7.  Evidence received since the October 1990 Board decision does not tend to show that any chronic hallux valgus disability is related to the veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral hallux valgus; and does not raise a reasonable possibility of substantiating such claim.

8.  The Veteran's claim of service connection for somatic disease does not identify a disability entity for which service connection may be awarded.  

9.  The preponderance of the evidence is against a finding that the Veteran has a disability manifested by loss of equilibrium due to temporal bone loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran are met with respect to his claims of service connection for multiple sclerosis and to reopen a claim of service connection for spina bifida; the Board has no further jurisdiction in those matters.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  New and material evidence has not been received, and the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for enterococcus may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  New and material evidence has not been received, and the claim of service connection for right foot disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  New and material evidence has not been received, and the claim of service connection for bilateral hallux valgus may not be reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2011). 

5.  The Veteran's claim of service connection for somatic disease is not a valid claim for service connection.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

6.  Service connection for a disability manifested by loss of equilibrium due to temporal bone loss is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  
Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b).  

In June 2007, the Veteran filed a substantive appeal perfecting his appeal seeking service connection for multiple sclerosis and to reopen a claim of service connection for spina bifida.  At the September 2011 Travel Board hearing, he stated that he wished to withdraw his appeal in these matters.  See Travel Board hearing transcript, pp. 12, 18.  As the Veteran has withdrawn his appeal in the matters, there remain no allegations of error of fact or law for appellate consideration in the matters of service connection for multiple sclerosis or whether new and material evidence has been submitted to reopen a claim of service connection for spina bifida.  Accordingly, the Board has no further jurisdiction in these matters, and the appeals in the matters must be dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of his claims.  January 2005, September 2005, and April 2009 letters explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A March 2006 letter informed the appellant of disability rating and effective date criteria.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice in this case was less than adequate.  Significantly, during the September 2011 Travel Board hearing before the undersigned, he was advised of what he still needs to substantiate the claims; his testimony reflects that he is aware of what is needed.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  Social Security Administration (SSA) records submitted in support of a claim for disability benefits (which was denied in an April 2001 decision) have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA examinations are not necessary with respect to the claims pertaining to a somatic disease and to loss of equilibrium due to temporal bone loss.  The claim of service connection for somatic disease does not sufficiently identify the disability entity for which service connection is sought, and there is no competent evidence whatsoever suggesting that the Veteran has an equilibrium disability due to temporal bone loss.  Therefore, the low threshold standard explained in McLendon is not met.  Regarding the claims to reopen with respect to enterococcus, right foot disability, and bilateral hallux valgus, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  

The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; however, if the evidence supports the claim, or is in equal balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Claims to reopen 

Generally, when the RO or the Board denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. §§ 7104, 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).
Compensation under 38 U.S.C.A. § 1151 for enterococcus

Historically, an unappealed June 2001 rating decision denied the Veteran compensation under 38 U.S.C.A. § 1151 for enterococcus, based essentially on a finding that the evidence did not show that VA medical services were the proximate cause of additional disability.  The rating decision also found that there was no evidence of enterococcus in the STRs, thus there was also no basis to establish entitlement to compensation based on such disability being service connected.  

The evidence of record at the time of the June 2001 rating decision included the Veteran's STRs and postservice VA and private treatment records, as well as lay statements from the Veteran.  

A July 1998 VA discharge summary notes that the Veteran was admitted in June 1998 for an infected psoas abscess on the right side.  On admission, he complained of swelling and pain in the right groin, radiating down to the right knee and across the lower abdomen; the pain and swelling had begun six days prior to admission, as well as non-bilious vomiting and occasional fever.  He reported that he had had previous recurrent psoas abscesses, and they always presented in a similar fashion.  He was admitted and started on antibiotics.  A CT-guided aspiration of the abscess was performed on June 22, 1998, which showed pathology of klebsiella and enterococcus; a second CT during the hospitalization showed worsening of the abscess or fluid collection in the abscess.  A bone scan was performed to rule out chronic osteomyelitis of the spine, and was negative.  His antibiotics were changed from Cipro to Ceftriaxone plus Vancomycin.  An incision and drainage of the abscess was performed without complication; during surgery the cecum was found to be adherent to the abscess and could not be separated without tearing.  A portion of the right colon including the ileocecal valve was resected as part of the procedure.  The Veteran did well post-op and his course continued without complication; he remained afebrile and was continued on antibiotics.  His JP drain was discontinued after drainage decreased to less than 5 CCs per day, and his sump drain was discontinued after drainage decreased entirely for three days.  He was discharged to home on July 7, 1998 with instructions to follow-up with the surgical admitting clinic for a daily dose of antibiotics for six weeks, to be followed by a prescription for Cipro.  He was instructed on how to change his dressings, his range of activity was restricted and heavy lifting was restricted. 

In an April 2000 statement, the Veteran indicated that he was "seeking damages" for enterococcus, a genus of gram-positive bacteria belonging to the family Streptococcaceae, which he believed he contracted during his VA hospitalization for treatment of a psoas abscess from June to July 1998.  In an August 2000 statement, the Veteran claimed that he contracted enterococcus during surgery and a blood transfusion on or about June 3, 1998 and July 7, 1998. 

Based on the evidence outlined above, the June 2001 rating decision denied compensation under 38 U.S.C.A. § 1151 for enterococcus.

Evidence received since the June 2001 rating decision consists essentially of VA and private treatment records that continue to not show such disability.  

Briefly, Enterococcus is "a large genus of gram-positive, facultatively anaerobic bacteria of the family Enterococcaceae; members of the genus are common flora of the intestinal tract of humans and animals and sometimes cause opportunistic infections".  Alternatively, enterococcus is a name formerly given to any streptococcus normally found in the intestinal tract of humans or animals.  See Dorland's Illustrated Medical Dictionary 31st Ed. at 632 (2007).  
 
Because compensation under 38 U.S.C.A. § 1151 for enterococcus was denied in June 2001 based on a finding that the evidence did not show that VA medical services were the proximate cause of additional enterococcus-related disability, and there was no evidence of enterococcus in the STRs, for evidence to be new and material in this matter, it would have to tend to show that the Veteran actually has such additional disability and that VA treatment was the proximate cause of it.  

While the treatment records and examination reports added to the record since the June 2001 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that the Veteran now has, or during the pendency of this claim has had, enterococcus or tend to relate any such disability to VA treatment.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.

The Veteran's own assertions to the effect that he has enterococcus due to VA treatment are not competent evidence in this matter.  Enterococcus is a disability diagnosed based on laboratory studies, and beyond the capability of lay observation.  See Jandreau v. Nicholson, 492 F.3d, 1372, 1377 (Fed. Cir, 2007).  

The Board notes that the most recent supplemental statement of the case (SSOC) for this claim was issued in June 2009, and additional VA and SSA records have been received since that time without a waiver of agency of original jurisdiction (AOJ) consideration.  However, as the records received do not pertain to this claim, the Board has proceeded with a decision with no prejudice to the Veteran.

In summary, no additional evidence received since the June 2001 rating decision is new and material evidence that tends to show that the Veteran has enterococcus, or that such disability/bacterial infection or its residuals might be related to VA  treatment.  Therefore, the additional evidence received since June 2001 does not address the unestablished fact necessary to substantiate the claim of entitlement to compensation under 38 U.S.C.A. § 1151 for enterococcus; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, such claim may not be reopened.  

Right foot disability

Historically, an unappealed January 1975 rating decision denied the Veteran service connection for a right foot disability, based essentially on findings that the appearance of such disability in service was an acute event that resolved, and that such disability or residuals of any right foot injury in service were not shown postservice.  

The evidence of record at the time of the January 1975 rating decision included the Veteran's STRs and a March 1974 VA examination report.  The STRs include a report of a June 1967 pre-induction examination, when symptomatic bilateral pes planus was noted, with no other pertinent abnormalities.  In a September 1969 record, a callus and a plantar wart were noted on the left foot.  In an October 1969 record, a painful plantar wart was noted on the sole of the left foot, and the Veteran reported that a refrigerator had fallen on his right foot the previous day and resulted in some swelling; the impressions included plantar wart of the left foot and contusion to the dorsum of the right foot.  In a later October 1969 record, he complained of continuing foot pain; a slight callus was noted on the sole of the right foot; the impression was slight callosities to the soles of both feet.  A November 1969 record notes the Veteran's complaints of worsening foot pain; he had not tried using the arch supports given to him in the orthopedic clinic.  The impression was bilateral pes planus and metatarsalgia secondary to the metatarsal arch flatness. 

On March 1974 VA examination, the Veteran complained of having trouble with his boots in service which caused problems with his feet.  He reported that he developed calluses.  He reported having pain in his feet if he stood for too long; he reported that he had just had surgery to his right foot the previous day though he did not know exactly what was done.  He reported having plantar warts on the bottom and sides of his feet and he could not walk.  Following a physical examination, the diagnoses included a history of multiple callosities to both feet with the left foot found to be orthopedically within normal limits and the right foot to be one day postoperative and now healing.  X-rays showed mild hallux valgus of both feet and a minimal subarticular necrosis of the articular surface of the head of the proximal phalanx of the right fifth toe. 

Based on the evidence outlined above, the June 1975 rating decision denied service connection for calluses of the right foot and subarticulanecrosis of the proximal phalanx of the right fifth toe, based essentially on findings that there was no relationship between the disability and the Veteran's service.  The decision noted that in October 1969, the Veteran reported that he fell on the right foot, sustaining a contusion of the dorsum of the foot.  November 1969 X-rays of the feet showed bilateral pes planus, but were otherwise normal.  The decision found that the X-ray findings pertaining to the right foot could not be shown as related to the contusion sustained to the dorsum of the right foot when in service. 
 Evidence received since the January 1975 rating decision consists essentially of VA and private treatment records that show the Veteran has received occasional treatment for various foot complaints.  

An April 1977 correctional center examination noted a history of "fracture of feet" in 1974, with no additional details.  A December 1977 X-ray of the right great toe failed to reveal evidence of fracture, dislocation, abnormal bond production, or destruction; the impression was a normal X-ray.  An April 1978 X-ray of the right foot showed bony projections arising from the distal thirds of the second and third metatarsal bones; it was noted that they seemed to contain "both cortical and spongy" and may represent osteochondromas, although the possibility of spur formation subsequent to old well healed fractures could not be completely excluded.

On March 1985 treatment, painful calluses of both feet were noted.  On August 1985 podiatry consult, the Veteran complained of multiple painful calluses to both feet; the diagnosis was plantar keratosis.  On October 1985 podiatry consult, the Veteran complained of a painful recurrent callus on the plantar side of the right foot; a deep callus was noted beneath the first metatarsal head.  August 1986 X-rays of both feet showed minimal bilateral hallux valgus and findings suggesting an old healed fracture of the second and third metatarsals of the right foot distally but no evidence of acute fracture or dislocation.

A June 1987 report of the Veteran's treatment indicated that he was being seen in the podiatry clinic for bunion pain of both feet which had been present for several years, and he was undergoing tests for possible surgical correction.

Records show that in February 1991, the Veteran underwent a short Z bunionectomy of the left foot, though he complained of bilateral bunion pain.  The diagnosis also included hallux abducto valgus of the left foot.

On September 1994 VA examination, mild flat foot and right foot bunion deformity were noted.  Multiple scars were noted to both feet, and the left foot was noted to be status post bunionectomy.  Decreased sensation was noted to the plantar surfaces of both feet.  X-rays of the feet showed degenerative joint disease of the first metatarsophalangeal joint of the left foot, an old fracture of the distal portion of the left first metatarsal bone with good bony position, hallux valgus deformity and early degenerative changes of the right first metatarsophalangeal joint, and hypertrophic bony changes of the second and third metatarsal heads of the right foot.  The diagnoses included bilateral pes planus, and diabetic neuropathy likely contributing to burning pain in both feet.

On May 1999 VA examination for the need for aid and attendance, it was noted that the Veteran's walking was limited by his lumbar spine [disability]; it was noted that arthritis in his knee limited motion as well, and he had to use a cane.  The diagnoses included "arthritis".

On February 2001 VA podiatry treatment, the Veteran complained of painful calluses as well as tingling burning pain in both feet that had been present for over one year and was progressing; it was noted that diabetic polyneuropathy had been diagnosed and was being treated.  The assessments included onychauxis, HDS 2-5 bilateral and diabetic polyneuropathy.  It was explained to the Veteran that many of his symptoms in his feet were secondary to his multiple spine problems.

On April 2001 VA podiatry treatment, the Veteran complained of painful calluses as well as tingling and burning pain in both feet that had been present for over one year and was progressing.  It was noted that the neurology clinic had diagnosed diabetic polyneuropathy.  

A January 2005 right ankle X-ray found minimal degenerative change, mild soft tissue swelling, no acute fracture or dislocation, and a retrocalcaneal spur.

On April 2006 VA feet examination, peripheral neuropathy of both lower extremities was noted.  The Veteran complained of a painful callosity only on the sole of the right foot at the distal head of the first metatarsal which caused continuous pain in the area during waking hours of the day at a severity of 8 out of 10; with weight-bearing, there was immediate increase in pain to 10 out of 10.  It was noted that he had been treated with trimming and debridement in the podiatry clinic, as well as treatment with topical urea, compression stockings, and elevation.  He had been given inserts and special shoes, and was being actively followed in the podiatry clinic.  

On physical examination, the extremities were without cyanosis, clubbing, or edema.  A neurological examination revealed a mild decrease in pain, temperature, and light touch below the knees bilaterally.  Proprioception was mildly diminished, vibratory sense was moderately diminished in both feet, and overall strength in the lower extremities was approximately 4.5 out of 5 at the hip, knee, and ankle.  Examination of the feet bilaterally revealed a callosity of the sole of the right foot at the distal head of the first metatarsal which was mildly elevated; the left foot and sole did not reveal any callosities.  The Veteran did not use any corrective devices.  There was no abnormal weight-bearing or functional limitation noted, there was normal alignment of the Achilles tendons, and there was no pain on manipulation of the feet.  The diagnoses included mild peripheral neuropathy related to diabetes mellitus, and moderate callosity of the right foot.

The Veteran submitted an April 2006 VA treatment report which notes that he had a chronic painful pre-ulcerative lesion to the plantar aspect of the left foot secondary to a foot deformity (plantar flexed left first metatarsal) and fat pad atrophy; it was noted that without regular visits to the podiatry clinic for debridements and custom shoe gear and inserts, the foot would likely re-ulcerate.

April 2006 X-rays of the right foot showed mild hallux valgus and mild degenerative changes of the first metatarsophalangeal joint, a tiny osteophyte on the medial side of the second metatarsal head, a moderate-sized osteophyte on the posterior calcaneus, and a suggestion of hammertoe deformities.  

April 2006 X-rays of the left foot showed previous osteotomies involving the first toe proximal phalanx with fixation by a single wire suture medially as well as a previous osteotomy of the distal first metatarsal with fixation by a single screw; both osteotomies had healed.  It was noted that the Veteran may also have had a previous first metatarsal bunionectomy.  There were moderate degenerative changes of the first metatarsophalangeal joint, there was a small posterior calcaneal spur with evidence of a fracture at the base of the spur, with no evidence of fracture of bone, and there was a suggestion of hammertoe deformities.

On September 2006 VA treatment, the Veteran reported wearing compression stockings daily as well as diabetic shoes.  He occasionally wore an ankle brace but reported that he did not leave the house often and therefore did not wear the brace.  He complained of pain shooting from the bottom of his feet up to his knees.  Following a physical examination, the assessments included Wagner Grade 0 ulceration, plantar right first metatarsophalangeal joint; bilateral peroneal tendonitis; plantarflexed 1st ray on the right; dorsally contracted digits 2 through 5 bilaterally; a right laterally deviated hallux; bilateral fat pad atrophy; bilateral diabetic peripheral neuropathy; and bilateral xerosis.

On December 2006 VA follow-up treatment, the assessments were the same with the exception of bilateral peroneal tendonitis and bilateral xerosis. 

At the September 2011 Travel Board hearing, the Veteran testified that all of his foot problems started in service, including soreness and swelling of the right foot, and that he had not submitted any new evidence pertaining to this claim since the previous denial by the RO.  

Because service connection for a right foot disability was denied in January 1975 based on a finding that a chronic foot disability was not shown to have been incurred in service, for evidence to be new and material in this matter, it would have to tend to show that the Veteran now has a right foot disability that is related to service, including as due to an injury therein.

While the treatment records and examination reports added to the record since the January 1975 rating decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that any current chronic foot disability was incurred in or caused by service, or that the right foot contusion in service was other than an acute situational occurrence; records showing that the Veteran has received diagnoses of, and treatment for, other right foot disabilities do not tend to show that any chronic right foot disability may be related to service.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.   

The Veteran's own assertions are not competent evidence to establish that a chronic right foot disability is or may be related to service.  While he may be capable of observing he has or has had right foot symptoms, whether such symptoms constitute or reflect a specific diagnosis related to service is a complex medical question requiring medical expertise.  See Jandreau v. Nicholson, 492 F.3d, 1372, 1377 (Fed. Cir, 2007).  The Veteran is not shown to have had any medical training, and does not cite to supporting medical opinion or treatise evidence.  

The Board notes that the most recent SSOC for this claim was issued in June 2009, and additional VA and SSA records have been received since that time without a waiver of AOJ consideration.  However, as the records received do not pertain to this claim, the Board has proceeded with a decision with no prejudice to the Veteran.

In summary, no additional evidence received since the January 1975 rating decision is new evidence that tends to prove that a chronic right foot disability is related to the Veteran's service.  Therefore, the additional evidence received since January 1975 does not address the unestablished fact necessary to substantiate the claim of service connection for a right foot disability; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.  

Bilateral hallux valgus

An October 1990 Board decision denied the Veteran service connection for bilateral hallux valgus, based essentially on findings that the STRs are silent for any findings of hallux valgus, and the first clinical reference to hallux valgus was several years after separation from service, therefore there is no basis to relate hallux valgus to service or any incident therein.  That decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.
The evidence of record at the time of the October 1990 rating decision included the Veteran's STRs, a March 1974 VA examination, and postservice VA and private treatment records.  As noted above, the STRs include a June 1967 pre-entrance examination when symptomatic bilateral pes planus was noted, with no other pertinent abnormalities.  In a September 1969 record, a callus and a plantar wart were noted on the left foot.  In an October 1969 record, a painful plantar wart was noted to the sole of the left foot, and the Veteran reported that a refrigerator had fallen on his right foot the previous day and resulted in some swelling; the impressions included plantar wart of the left foot and contusion to the dorsum of the right foot.  In a later October 1969 record, he complained of continuing foot pain; a slight callus was noted on the sole of the right foot, and the impression was slight callosities to the soles of both feet.  In a November 1969 record, the Veteran complained of worsening foot pain; he had not tried using the arch supports given to him in the orthopedic clinic.  The impression was bilateral pes planus and metatarsalgia secondary to the metatarsal arch flatness.

On March 1974 VA examination the Veteran complained of having had trouble with his boots in service which caused problems with his feet including calluses, pain if he stood for too long, and plantar warts on the bottom and sides of his feet.  Following a physical examination, the diagnoses included a history of multiple callosities to both feet with the left foot found to be orthopedically within normal limits and the right foot to be one day postoperative and now healing.  X-rays showed mild hallux valgus of both feet and a minimal subarticular necrosis of the articular surface of the head of the proximal phalanx of the right fifth toe. 

An April 1977 correctional center examination noted a history of "fracture of feet" in 1974, with no additional details.  A December 1977 X-ray of the right great toe found no evidence of fracture, dislocation, abnormal bond production, or destruction; the impression was a normal X-ray.  An April 1978 X-ray of the right foot showed bony projections arising from the distal thirds of the second and third metatarsal bones; it was noted that they seemed to contain "both cortical and spongy" and may represent osteochondromas, although the possibility of spur formation subsequent to old well healed fractures could not be completely excluded.

August 1986 X-rays of both feet showed minimal bilateral hallux valgus and findings suggesting an old healed fracture of the second and third metatarsals of the right foot distally but no evidence of acute fracture or dislocation.

Based on the evidence outlined above, the October 1990 Board decision denied service connection for hallux valgus based essentially on findings that the STRs are silent regarding hallux valgus, and the first clinical reference to hallux valgus was several years after separation from service; therefore there was no basis to relate hallux valgus to service or any incident therein.

Evidence received since the October 1990 Board decision consists essentially of VA and private treatment records that show the Veteran has received occasional treatment for various foot complaints, as outlined above in the discussion pertaining to right foot disability.  The evidence also includes the Veteran's testimony at the September 2011 Travel Board hearing that all of the problems with his feet started in service, including soreness and swelling of the right foot, and that he had not submitted any new evidence pertaining to this claim since the previous denials by the Board.  

Because service connection for bilateral hallux valgus was denied in October 1990 based on a finding that such chronic disability was unrelated to service, for evidence to be new and material in this matter, it would have to tend to show that any hallux valgus disability is related to the Veteran's service.

While the treatment records and examination reports added to the record since the October 1990 Board decision are new evidence in the sense that they were not considered in that decision, they are not material evidence.  They do not show or suggest that any current hallux valgus is related to the Veteran's service; records showing that he has received diagnoses of, and treatment for, other foot disabilities do not tend to show that hallux valgus disability is related to service.  Therefore, they do not relate to the unestablished fact necessary to substantiate the claim; do not raise a reasonable possibility of substantiating the claim; and are not material.   

The Veteran's own assertions that his bilateral hallux valgus is related to service are not new evidence, as he previously made such unsupported allegations.   .  

The Board notes that the most recent SSOC for this claim was issued in June 2009, and additional VA and SSA records have been received since that time without a waiver of AOJ consideration.  However, as the records received are not pertinent to this claim, the Board has proceeded with a decision with no prejudice to the Veteran.

In summary, no additional evidence received since the October 1990 Board decision is new and material evidence that tends to prove that the Veteran's bilateral hallux valgus is related to service.  Therefore, the additional evidence received since October 1990 does not address the unestablished fact necessary to substantiate the claim of service connection for bilateral hallux valgus; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, such claim may not be reopened.

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Somatic disease

The Veteran seeks service connection for a  "somatic disease".  The STRs include a November 1969 record with an impression of "somatic and emotional distress without evidence in record of organic etiology".

In September 2000 and March 2001 medical treatment summary letters, the Veteran's treating VA physician noted that the Veteran had been treated on numerous occasions for psoas abscess, and no underlying etiology had been identified after extensive workup.  It was noted that he had developed pneumonia accompanying the abscess process on several occasions, presumably due to hematogenous dissemination of the infection, which required additional antibiotics.  The VA physician wrote, "[The Veteran] has also requested that I state that these conditions represent somatic illnesses, which they do."  

At the September 2011 Travel Board hearing, the Veteran testified that somatic disease "can affect any given part of your body at any given time", and he is seeking service connection for "somatic disease [that] goes and comes".  He testified that he had pelvic surgery six times due to somatic disease.  He also testified that the claimed disability of enterococcus is the same claim as for somatic disease, because it is "a part of somatic disease".

Service connection connotes that "a particular [emphasis added] injury or disease resulting in disability" was incurred coincident with service or aggravated therein.  38 C.F.R. § 3.303(a).  

Somatic is defined as pertaining to or characteristic of the soma or body.  An alternate definition is pertaining to the body wall in contrast to the viscera.  See Dorland's 31st Ed. (2007), at 1759.  Consequently, the term somatic disease is a generic term that applies to all diseases of the body (or the body wall in contrast to the viscera).  It lacks the specificity to be considered a particular injury or disease resulting in disability.  At the Travel Board hearing the Veteran was specifically asked to explain the disability entity he sought to have service-connected; his response that somatic disease "can affect any given part of your body at any given time" and that he is seeking service connection for "somatic disease [that] comes and goes" does not identify "a particular disease or injury resulting in disability".  Consequently, he has not presented a valid claim of service connection.  His claim and the appeal in the matter must be dismissed (without prejudice) as too nonspecific for the Board to address on the merits.   

Disability manifested by loss of equilibrium due to temporal bone loss

The Veteran has established service connection for palate granulomatous cyst removal with tooth #8 involvement, rated 0 percent.

The Veteran's STRs reflect that in June 1969, he was seen for dental clinic consultation following surgical correction of a palatal defect.  Tooth #8 was opened for drainage.  There was no mention of any bone loss to the temporal area or elsewhere.
On March 1974 VA examination, no significant head, face, or neck abnormality was noted.  December 1988 X-rays showed residuals of an old fracture to the left temporal styloid.

A July 1994 rating decision denied service connection for fracture of the left temporal styloid because it was first noted many years after separation from service and there was no evidence that such fracture occurred during dental surgery for the removal of an oral cyst in service, as the Veteran contended.

In a September 2000 statement, the Veteran contended that the "healed fractured temporal bone rated at zero percent" affected his equilibrium.  He claimed that "the disease granulomatosis" for which he was "denied" had its onset during his active duty in Vietnam, when a granulomatous tumor was removed from his nasal passage.

In a March 2005 statement, the Veteran contended that he had a sarcoma removed from his cranium, at which time "the poisonous fluid had destroyed portions of [his] temporal bone for which portions of that bone had to be removed affecting [his] equilibrium."

On April 2005 VA treatment, the Veteran reported that he had felt constantly dizzy for the last few days, more when sitting or standing; he reported a fall one week earlier which he related to leg weakness from his lumbar plexopathy rather than to dizziness.  On neurology consult, he reported a right-sided headache for one to two months different than typical migraine headaches and associated with micturation near syncope, with right leg shaking sometimes.  The impressions following a neurological exam included micturation syncope, possible focal seizure, and migraines transformed with giant cell arteritis less likely.

On further April 2005 VA treatment, it was noted that the Veteran's history of right-sided headaches, episodes of near syncope, dizziness when standing up quickly, and overall general musculoskeletal aches and pains suggested a neurological etiology, including a cerebrovascular accident (CVA).  It was noted that old CT scans had shown bilateral lacunes in the basal ganglia and cerebral and cerebellar atrophy but no bleeds or mass effects.  His ataxic gait and overall instability could be attributed to his cerebellar atrophy.  His symptoms were not of sudden onset, which did not suggest an acute vascular incident.  The neurology clinic's leading etiology for the Veteran's complaints was micturition syncope, a form of neurocardiogenic syncope that is a result of strong vagal stimulation.  Another potential cause suggested was multiple sclerosis, though his age suggested otherwise as most people present with multiple sclerosis in their 20s.  The assessment was presyncope: orthostatic vs. vasovagal vs. arterial insufficiency.  It was noted that the Veteran had the most complaints when urinating, leading to an opinion that this was likely a vasovagal/valsalva etiology.

On January 2006 VA CT scans of the head, no acute change was noted in the temporal bones and the temporomandibular joints were unremarkable.  The impressions included unremarkable temporomandibular joints and temporal bones.

A May 2007 CT scan of the temporal bone showed partial obliteration and increased density of the mastoid air cells on the right mastoid, mostly at the right mastoid tip, most probably chronic mastoiditis.  There was no evidence of bony erosion or displacement of the bony ossicles in the right and left middle ears.  There was an irregular soft tissue density in the inferior aspect of the left external auditory canal, probably granulation tissue or cerumen.  Both ears and internal auditory canals appeared to be normal, and the right external auditory canals appeared unremarkable.

Additional VA and private treatment records are silent for any complaints regarding loss of equilibrium or temporal bone loss.

At the September 2011 Travel Board hearing, the Veteran testified that he had had surgery in service to treat a toothache and "they found that some of that enterococcus ... had eaten away ... some of the temporal bone".  He argued that some of the temporal bone had been cut away and his equilibrium had not been the same since then. 

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a disability manifested by loss of equilibrium due to temporal bone loss.  As the record does not include any such evidence, there is no valid claim of service connection for such disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board finds that the medical record clearly shows that at no time was there any objective evidence of loss of equilibrium due to temporal bone loss.  There is no evidence that there was any temporal bone loss in service or that loss of equilibrium was manifested in service, and no competent evidence that loss of equilibrium due to temporal bone loss was manifested at any time after the Veteran's separation from active duty (and in particular during the pendency of this claim).  While the Veteran is competent to establish by his own accounts (which the Board has no reason to question) that he has experienced symptoms of dizziness, the attribution of such symptoms to bone loss is a complex medical question beyond lay observation, requiring medical expertise.  This is not a situation where the diagnosis may be established by lay evidence:  Dizziness (which the Veteran is competent to observe), of itself, is a symptom and not a disability entity.  The Veteran is not reporting a contemporaneous diagnosis (there is no diagnosis of a loss of equilibrium disability due to temporal bone loss); and he does not describe symptoms supporting a later diagnosis (loss of equilibrium due to temporal bone loss has never been diagnosed).  See Jandreau v. Nicholson, 492 F.3d, 1372 (Fed. Cir 2007).  He has not submitted any medical opinion or citation to medical text in support of his claim.  

The Board notes that the most recent SSOC for this claim was issued in June 2009, and that additional VA and SSA records have been received since that time without a waiver of AOJ consideration.  As the records received do not pertain to this claim, the Board has proceeded with a decision with no prejudice to the Veteran.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the claim of service connection for a disability manifested by loss of equilibrium due to temporal bone loss.  Accordingly, it must be denied.  


ORDER

The appeals seeking service connection for multiple sclerosis and seeking to reopen a previously denied claim of service connection for spina bifida are dismissed.

The appeal to reopen a claim of entitlement under 38 U.S.C.A. § 1151 for enterococcus is denied.

The appeal to reopen a claim of service connection for a right foot disability is denied.

The appeal to reopen a claim of service connection for bilateral hallux valgus is denied.

The appeal seeking service connection for a somatic disease is dismissed.

Service connection for a disability manifested by loss of equilibrium due to temporal bone loss is denied.


REMAND

Regarding whether new and material evidence has been received to reopen claims of service connection for bronchitis and tuberculosis of the spine, and service connection for bone disease of the hips, the most recent SSOC for these matters was issued in June 2009.  Since then, additional VA and SSA records have been received without a waiver of initial AOJ consideration.  The newly received evidence includes X-ray findings regarding the chest, spine, and hips that pertain to these claims and have not been considered by the RO.  Accordingly, the matters must be remanded for RO review of the new submissions.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Regarding a hip disability, the Veteran has stated (and is competent to observe) that he has had symptoms of the hips ever since his separation from service.  Given the medical evidence of current hip disability and the Veteran's accounts that he has experienced symptoms of the hips continuously since service, the "low threshold" standard outlined above in McLendon is met.  The question presented (whether based on the entire record the Veteran has a current disability of the hips related to any injury/injuries in service) is a medical question, and a VA nexus examination is necessary to determine presence of, and likely etiology for, any current disability of the hips.

Regarding a bilateral shoulder disability, the Veteran testified at the September 2011 Travel Board hearing that a frozen shoulder was diagnosed at Jesse Brown VA Medical Center "some years ago" and again a week or so prior to the hearing; he testified that he had just taken the last of a course of antibiotics to try to relieve inflammation in the shoulder.  A review of the claims file found that the most recent VA treatment records in evidence are from March 2011.  Any September 2011 records of VA treatment for the claimed shoulder disability have not yet been associated with the claims file.  Records of such are constructively of record, and must be secured.  

The Veteran contends that he developed a bilateral shoulder disability secondary to service-connected disability.  Given that he is service-connected for a cervical spine disability and has postservice treatment for shoulder complaints, and his accounts that he has experienced neck and shoulder pain, the "low threshold" standard of McLendon, outlined above, is met.  The question presented (whether the Veteran has a disability of the shoulders secondary to a service-connected disability) is a medical question, and a VA nexus examination is necessary to determine the existence of, and likely etiology for, any current shoulder disability.  The Veteran has not been afforded a VA nexus examination in this matter, and such examination is necessary.  

Regarding thyroid disability, the Veteran has now raised a new (secondary service connection) theory of entitlement to this benefit sought; it is alleged that his service-connected cervical spine disability caused or aggravated a thyroid disability.  He has not received notice of what is needed to substantiate such theory of entitlement (or of his/VA's respective responsibilities in evidentiary development of this theory of entitlement), and the RO has not addressed this theory of entitlement in the first instance.

Regarding hepatitis, a June 2001 rating decision denied service connection for hepatitis C on a direct basis, based essentially on findings that there was no evidence the disability was incurred in or caused by service, and the service records were silent for such disability.  However, the Veteran has raised this claim for compensation for hepatitis C under 38 U.S.C.A. § 1151, as due to VA treatment.  In the lay statements he submitted and at the September 2011 Travel Board hearing, he clearly attributes his hepatitis C to VA treatment in June and July 1998.   Therefore, it is a new claim, and has been characterized as such. 

The March 2006 rating decision on appeal found that no new and material evidence had been submitted to reopen the claim of service connection for hepatitis C on a direct basis; entitlement to compensation under 38 U.S.C.A. § 1151 was not adjudicated.  A June 2006 statement of the case (SOC) and a June 2009 supplemental statement of the case (SSOC) again concluded that new and material evidence had not been received to reopen the previous denied claim on a direct basis.

A review of the claims file reveals that the Veteran has not received notice of what is needed to substantiate his theory of entitlement to compensation for hepatitis C under 38 U.S.C.A. § 1151 (or of his/VA's respective responsibilities in evidentiary development of this theory of entitlement), and the RO has not addressed this theory of entitlement on the merits in the first instance.  After the RO issues the Veteran corrective VCAA notice regarding this claim, it should be fully developed as described below before it is adjudicated in the first instance.

Regarding benefits for a right leg disability and hepatitis C under 38 U.S.C.A. § 1151, the Veteran was admitted for VA treatment for a recurring psoas abscess on several occasions from 1996 through 1998.  However, he has not clearly specified to which treatment he attributes his additional right leg disability.  On his May 2005 claim for a dysfunctional right leg under 38 U.S.C.A. § 1151, he cited treatment he received at Jesse Brown VAMC for a psoas abscess in 1996.  At the September 2011 Travel Board hearing, he cited treatment received at the Jesse Brown VAMC during the "summer" of 1998.  Before the claim can be further developed and addressed on the merits, he must specify/clarify which treatment he alleges caused or aggravated these claimed disabilities.   

Regarding both the right leg disability and hepatitis C, the Veteran has not been afforded VA examinations to secure a medical opinion in either matter.  He must be afforded such examinations.  

Accordingly, the case is REMANDED for the following:

1.  The RO should review the claims file (to specifically include consideration of the additional evidence received since the most recent June 2009 SSOC without a waiver of AOJ review), and undertake any further development of the remaining claims on appeal that may be indicated by the additional evidence received. 

2.  Regarding the matter of service connection for a thyroid disability, the RO should provide the Veteran appropriate notice for a claim of service connection for such disability on a secondary basis (specifically as secondary to the Veteran's service-connected cervical spine disability).  He should have adequate opportunity to respond.  The RO should arrange for any further development suggested.  

3.  Regarding compensation for hepatitis C under 38 U.S.C.A. § 1151, the RO should provide the Veteran the VCAA-mandated notice for such claim, to include asking him to specify the VA treatment to which he attributes the additional right leg disability and hepatitis C, he seeks to have compensated under 38 U.S.C.A. § 1151.  He must specify when and where the VA treatment took place.  The RO should arrange for any further development suggested by his response.  

4.   After the Veteran has responded to the request in #3, the RO should arrange for him to be examined by an appropriate physician(s) to (1) determine whether he actually has the disabilities for which benefits under § 1151 are sought; (2) whether such disabilities/or additional disability resulted from VA treatment; and (3) whether the disability-causing VA treatment involved any lack of skill, negligence, or other fault on the part of the VA in the care afforded to the Veteran (or whether the disability constituted an unforeseen consequence of the treatment provided).  The examiner must review the Veteran's claims file in conjunction with the examination, and must explain the rationale for all opinions.

5.  The RO should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of any disability/disabilities found of the shoulders and hips (to include whether or not any shoulder disability was caused or aggravated by his service-connected cervical spine disability or some other service-connected disability).  The Veteran's claims files (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each current disability of the Veteran's shoulders and hips.

(b) As to each hip disability entity diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was incurred on active duty service?  The opinion must include comment as to whether the disability picture presented is consistent with the Veteran's accounts that he has had such disability since his discharge from service (in December 1969)?
(c) As to each shoulder disability entity diagnosed, please indicate what is the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that it was caused or aggravated by any of the Veteran's service-connected disabilities, including his cervical spine disability?  

The examiner must explain the rationale for all opinions offered.  

6.  The RO should then readjudicate the matters remaining on appeal.  If any claim remains denied, the RO should issue an appropriate SSOC, and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


